Citation Nr: 1116729	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) (claimed as head injury from bomb blast).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Michael Kelley, Esq.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to December 2000 and from February 2003 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for traumatic brain injury (claimed as head injury from bomb blast).

In March 2011, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

The issue of entitlement to a TDIU is addressed in the remand that follows the order section of this decision.


FINDING OF FACT

The Veteran has current residuals of a traumatic brain injury sustained during active duty in Iraq.


CONCLUSION OF LAW

Residuals of a traumatic brain injury were incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for traumatic brain injury.

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

Service treatment records are negative for any findings related to a traumatic brain injury or other head injury, and there was no indication of a traumatic brain injury or other head injury during his post-deployment examination in March 2004 or a medical examination in April 2004, approximately one month prior to his discharge.

Since service the Veteran has consistently reported that while on active duty in Baghdad in January 2004, he was involved in an accident where his Humvee was hit at close range by an improvised explosive device (IED).  He reports that he was not knocked unconscious by the blast, but did experience temporary blindness and deafness.  

The Veteran also reported that his vehicle was not incapacitated, he did not sustain any shrapnel injuries from the blast, and that he did not report the incident.  See December 2007 neuropsychological evaluation by NM, August 2008 VA examination report, outpatient treatment records from the VA Medical Center in Boston dated November 2006, May 2008 treatment records from the Massachusetts Mental Health Center, and February 2007 treatment records from the National Center for Post Traumatic Stress Disorder (PTSD) at the Boston DVA Medical Center.  

The Veteran underwent neuropsychological evaluation in December 2007 in connection with a statewide head injury program.  The examiner noted that the Veteran's reported blast exposure in January 2004 was his only reported history of head trauma of any type.  The Veteran also denied any history of seizure, stroke or other neurological disorder, and denied any history of substance abuse.  Neuropsychological test results showed that intellectually, the Veteran was very bright with many aspects of his functioning in the superior range.  

The examiner concluded that the Veteran appeared to have suffered a post-concussive syndrome following exposure to an IED blast at close range in January 2004, but symptoms from that injury appeared to have largely resolved.  He also opined that cognitive inefficiencies mainly in the areas of processing speed and minor attentional lapses appeared to be largely related to the Veteran's PTSD, though some of his deficits "may have represented residuals of his 2004 blast injury."  In addition to PTSD, the examiner diagnosed a cognitive disorder, not otherwise specified; persisting problems with slowed processing speed and attentional lapses, most likely related to PTSD, but possibly also related to persisting post-concussive syndrome following IED blast in January 2004 (service connection has been granted for PTSD, currently rated 70 percent disabling.

He submitted the claim for service connection in July 2008.

During his August 2008 VA examination, the Veteran denied any difficulty with concentration or attention.  However, he did complain of balance issues and reported that he did not feel comfortable running up the stairs.  

On physical examination, he was alert and oriented x3.  On mini mental status testing, he scored 30/30 and performed well and followed directions well.  On coordination testing, he was intact to finger nose finger and rapid alternating movement testing bilaterally.  His tandem gait was good; reflexes were 2+ throughout, bilaterally; and his toes were downgoing, bilaterally.  

Based on the fact that the Veteran performed well on mini mental status examination and reported that he had not experienced any difficulty with attention or concentration, it was difficult for the examiner to say whether the Veteran suffered from traumatic brain injury.  He referred him for detailed neuropsychiatric evaluation and testing.

However, instead of undergoing a VA neuropsychiatric evaluation, the Veteran submitted the results of his December 2007 neuropsychological evaluation to the VA examiner.  After reviewing the December 2007 evaluation, the VA examiner submitted an addendum to the VA examination in August 2008, in which he noted that the neuropsychological evaluation revealed that the Veteran was high-average to superior in most tested categories, however there may be a mild impairment in his processing speed and therefore, his verbal comprehension skills.  Based on those results, the VA examiner opined that it is at least as likely as not that the Veteran had mild residuals which were the result of traumatic brain injury sustained from the blast injury he was exposed to while in the military.

There are some reasons to question the Veteran's credibility.  He did not report the injury until several years after service, and VA treatment records dated in February 2007 note that his presentation was somewhat variable, and had odd thought content.  On the other hand he has been consistent in his reports of the in-service injury and mental health professionals appear to have found his report of the injury to be credible.  As the Veteran has provided consistent reports of his in-service injury, and there is no evidence of record contradicting his reports, the Board finds his reports credible and concedes that he was injured by an IED during active duty in Baghdad.  

The evidence shows that the Veteran has been found to have some current residuals of the in-service traumatic brain injury.  In light of the Veteran's credible reports and the VA medical opinion linking currently diagnosed residuals of traumatic brain injury to service, the evidence supportive of the claim is at least in equipoise with that against the claim.  Accordingly, reasonable doubt is resolved in his favor and service connection is granted for residuals of a traumatic brain injury.  


ORDER

Service connection for residuals of a traumatic brain injury is granted.


REMAND

In a July 2008 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.  In August 2008, the Veteran filed a notice of disagreement with the July 2008 rating decision.

The RO has not provided the Veteran with a statement of the case in response to his August 2008 notice of disagreement.  Because the notice of disagreement placed the issue of entitlement to a TDIU in appellate status, the matter must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran and his attorney should be provided a statement of the case on the issues of entitlement to a TDIU.  They should also be informed of the requirements to perfect an appeal with respect to these new issues.

2.  If the Veteran does perfect an appeal, the RO or the AMC should ensure that all required development is completed before this matter is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


